PER CURIAM.
Muldrow appeals an order dismissing his complaint with prejudice as to all defendants except G. Daviss Starr and his wife Bargara G., and as to them, dismissing the complaint without prejudice and with leave to amend. After due consideration of the record on appeal and the briefs of the parties, we affirm the order of the trial court in all respects except as to the dismissal with prejudice of Count X and defendant Samuel Givens. The allegations against the other defendants dismissed with prejudice are frivolous and vexatious, almost totally defying reasonable comprehension, and involve statements made in court proceedings and matters resolved in prior litigation. However, as to Count X, involving defendant Samuel Givens, appellant’s allegations may involve matters that have not been litigated before and may arguably have merit if properly pleaded.
Accordingly, the order is affirmed in part and reversed in part and the trial court is directed to enter an amended order dismissing Count X without prejudice and with leave to amend.
MILLS, ERVIN and LARRY G. SMITH, JJ., concur.